Citation Nr: 0518478	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-06 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence was submitted to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's application to 
reopen his previously denied claim of entitlement to service 
connection for 
post-traumatic stress disorder (PTSD).

As will be further discussed below, the reopened issue of 
entitlement to service connection for PTSD is remanded to the 
RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  In a Board decision dated in December 1996, entitlement 
to service connection for PTSD was denied.  

2.  In an unappealed rating decision dated in September 2002, 
the claim to reopen the issue of entitlement to service 
connection for PTSD was denied. 

3.  Additional evidence submitted since the September 2002 
unappealed rating decision includes a stressor statement, a 
lay witness statement from a former fellow serviceman, and 
medical treatment reports showing a diagnosis of PTSD.

4.  The additional evidence submitted subsequent to December 
1996 is neither cumulative nor redundant, bears directly and 
substantially upon the specific matters under consideration, 
and by itself or in connection with evidence previously 
assembled, raises a reasonable possibility of substantiating 
the veteran's claim of entitlement to service connection for 
PTSD.



CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  VCAA requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits.  This includes notice to the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA which is necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
However, as the Board is reopening the claim of entitlement 
to service connection PTSD based on new and material 
evidence, regardless of whether the requirements of the VCAA 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in line of duty or 
for aggravation of preexisting injury or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  

The Board denied the veteran's claim of entitlement to 
service connection by a decision dated in December 1996.  
Evidence associated with the file at the time included the 
veteran's service medical records showing no diagnosis of any 
psychiatric disability during active duty; his DA 20 
personnel records showing that 


he served in Vietnam from November 1969 to November 1970 as 
an armorer and supply specialist with the headquarters 
company of the 62nd Engineering Battalion, United States 
Army; his VA psychiatric examination and treatment records 
dated from 1993 to 1996, showing no diagnosis of PTSD 
whatsoever on Axis I; his hearing testimony of January 1994, 
in which he testified, among other things, that his unit came 
under enemy artillery attack while stationed in Long Binh, 
Republic of Vietnam, during his service in Southeast Asia; 
and a July 1995 letter from the United States Army 
Environmental Support Group (ESG) showing that the U.S. Army 
facility in Long Binh, Republic of Vietnam, came under enemy 
mortar and rocket attack many times during the period that 
the 62nd Engineering Battalion was posted at this location.  
The Board denied this claim on the basis that the medical 
evidence did show a diagnosis of PTSD. 

In May 2001, the veteran filed a claim to reopen the issue of 
entitlement to service connection for PTSD.  Evidence 
associated with this claim included VA treatment reports 
showing a diagnosis of PTSD.  However, a rating decision 
dated in September 2002 decision denied the veteran's claim 
to reopen as he failed to respond to VA's written request for 
additional details regarding his inservice stressors.  This 
decision was not timely appealed and is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Regardless of the actions of the 
RO, the Board has a legal duty to address the "new and 
material 


evidence" requirement.  If the Board finds that no new and 
material evidence has been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

The regulatory changes of the new and material evidence 
requirement, found at 38 C.F.R. § 3.156(a) in the VA 
regulations implementing the VCAA, apply only to a claim to 
reopen a finally decided claim that was received on or after 
August 29, 2001.  38 C.F.R. § 3.159(c).  As the veteran in 
this case filed his claim to reopen the issue of entitlement 
to service connection for PTSD in November 2002, after the 
effective date for regulatory change of the new and material 
evidence requirement, the changes to the definition of new 
and material evidence will be applied here.

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

Evidence submitted in conjunction with the claim to reopen 
included VA medical records dated from 1999 to 2003 that show 
diagnoses of PTSD.  The veteran also submitted a written 
statement describing his stressors and a copy of a personal 
letter dated September 1996 from a former serviceman who 
served with the veteran in Vietnam and referenced a life-
threatening incident in service.

The evidence received since the RO's final denial to reopen 
the claim in September 2002, is "new and material" as it is 
not cumulative of the evidence previously considered by VA in 
that the veteran has now submitted an account of his 
stressors in addition to a witness statement of September 
1996, which presents a new and 


previously unconsidered corroboration of his prior stressor 
statements and raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156.  
Accordingly, new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
PTSD.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
to that extent only, the appeal is granted.


REMAND

Although the medical evidence shows diagnoses of PTSD, the 
diagnoses are for the most part, presented in counseling and 
treatment notes and there are no opinions linking them to any 
specific stressor.  Therefore, the case must be remanded for 
a VA psychiatric examination to determine the relationship 
between any diagnosis of PTSD and his period of military 
service, including his alleged stressors.

Accordingly, the case is remanded for the following actions:

1.  The veteran must be scheduled for a 
VA psychiatric examination to determine 
the etiology of PTSD, if found.  The 
entire claims file, to include the 
summary report of the corroborated 
stressors by ESG in July 1995, must be 
made available to the examiner in 
conjunction with this examination.  The 
examiner must be instructed that only 
the veteran's stressor accounts 
described above in the ESG report may be 
considered 


for the purpose of determining whether 
the veteran has PTSD for service 
connection purposes.  The examiner must 
integrate the previous psychiatric 
findings and diagnoses of current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner must specify (1) whether 
the veteran's alleged combat-related 
stressors were sufficient to produce 
post-traumatic stress disorder; and (2) 
whether there is a link between the 
current PTSD and one or more of the 
aforementioned stressors if one or more 
are found sufficient to produce 
post-traumatic stress disorder by the 
examiner.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

2.  The RO must inform the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development 


has been completed.  After undertaking 
any further development deemed essential 
in addition to that specified above, the 
claim on appeal must be readjudicated.  
If the benefit remains denied, the 
veteran and his representative must be 
provided a supplemental statement of the 
case and provided an adequate time to 
respond.  Thereafter, the case must be 
returned to the Board for further 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


